Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4-19-21 has been entered and fully considered by the examiner.

Rejoined Claims
Claims 1 and 11 are allowable.  Claims 5 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A, B, C and D, as set forth in the Office action mailed on 13 June 2020, is hereby withdrawn and claims 5 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 8-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kim and Lee disclose a scan driver as discussed in the previous rejection, however the claim has been amended to further include the limitation “an eighth transistor including a control electrode connected to a first driving voltage terminal and receiving always constant voltage that is the first driving voltage.”
Kim teaches an eighth transistor (M5) including a control electrode (on top) connected to a first driving voltage terminal (eg. when receiving the low voltage of SCK1) and receiving a constant voltage (when CLK2 is low, it remains constant for a certain period, eg. as seen in Fig. 4).
However, Kim and Lee fail to teach or suggest wherein the eighth transistor control electrode receives an “always” constant voltage.

Hasegawa et al. (US 2012/0001952) teaches a scan driver (see Fig. 7) which includes a transistor (66N) with a control electrode (on the left) receiving an always constant voltage (“a gate to which a constant voltage is supplied” as discussed in [0057]).

Tsuchi et al. (US 2007/0159250) teaches a scan driver (see Fig. 13) which includes a transistor (MN80) with a control electrode (on the left) receiving an always constant voltage (“a gate connected to a constant voltage source terminal BN81” as discussed in [0036]).

However, the transistors of Hasegawa and Tsuchi do not specifically receive a first driving voltage, and each has one terminal connected to a VSS power supply line, so cannot be combined with Kim and Lee.

Therefore, each of the currently cited references of record fails to teach or suggest “an eighth transistor including a control electrode connected to a first driving voltage terminal and receiving always constant voltage that is the first driving voltage” when combined with each of the other currently cited claim limitations.

Claim 11 has been amended to recite similar limitations as claim 1, and so is allowable for the same reasons.

Claims 2-5, 8-10, 12-15, and 18-20 are dependent upon claims 1 and 11, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691